ORDER
PER CURIAM.
William R. Long (“Mr. Long”) appeals from the judgment entered on jury verdict in favor of BJL Trust finding an unlawful detainer against Mr. Long and awarding BJL Trust rents and profits of $2,000 per month until the premises is surrendered. Mr. Long claims that the trial court erred in (1) excluding evidence of his agreement with Metropolitan Housing Development Corporation (“MHDC”) and in excluding Jason Willett’s (“Mr. Willett”) testimony regarding BJL Trust’s actual knowledge of Mr. Long’s residing on the premises; (2) denying his motion to stay the unlawful detainer proceeding pending resolution of his separate quiet title and declaratory judgment action regarding the same real property and in failing to consolidate the actions; and (3) entering judgment for rent and profits in favor of BJL Trust in the sum of $2,000 per month until the premises is surrendered. The judgment of the trial court is affirmed. Rule 84.16(b).